 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of November 3, 2008
(the “Effective Date”), by and between Karen Davis (“Executive”) and Global Med
Technologies, Inc. (the “Company”).
 
RECITALS
 
The Company wishes to retain the services of Executive pursuant to this
Agreement, the terms and provisions of which are set forth below.
 
NOW, THEREFORE, IT IS HEREBY MUTUALLY AGREED AS FOLLOWS:
 
POSITION AND DUTIES
 
During the Term (as defined in Section 3), Executive will be employed by the
Company as Chief Financial Officer and shall be responsible for the active
day-to-day management of the financial affairs of the Company, shall have the
duties and responsibilities consistent with and incumbent upon her position as
Chief Financial Officer of the Company, but at all times shall act in accordance
with the directions given by the Chief Executive Officer of the Company, and
shall perform such other duties as from time to time determined by the Company.
Irrespective of the above, Executive shall assume the title of Chief Financial
Officer on November 17, 2008.
Executive shall serve the Company faithfully, loyally, honestly, and to the best
of Executive’s ability. Executive will devote substantially all of Executive’s
business time to the performance of Executive’s duties for, and in the business
and financial affairs of, the Company.
BASE SALARY
 
Commencing on the Effective Date and, unless terminated earlier pursuant to the
terms of this Agreement, during the remaining Term of this Agreement,
Executive’s annual base salary will be Two Hundred Ten Thousand Dollars
($210,000), payable in accordance with the Company’s customary payroll practices
as are in effect from time to time (“Base Salary”).
 
Executive shall be eligible to receive a Cash Bonus to begin January 1, 2009,
provided that (i) the Board of Directors (the “Board”) approves a bonus for
executives and (ii) the Executive meets her specific bonus criteria:
 
(a) Cash bonus at plan - 30% of base; or
 

 
(b)
Cash bonus above plan - 50% of base (above plan to be defined in writing by the
Compensation Committee; and

 

 
(c)
Executive shall receive a Signing Bonus of 5,000 shares of Restricted Stock, to
vest on a pro-rata basis over three (3) years, at signing, priced at the closing
price on October 31, 2008; and


--------------------------------------------------------------------------------




 
(d)
Executive shall receive 200,000 stock options to purchase 200,000 shares of
Global Med Common Stock, priced at the closing price on October 31, 2008; 40,000
shares to vest at the end of each calendar year for five (5) years beginning
December 31, 2009 as long as the Executive is employed by the Company. Upon a
Change of Control of the Company, all 200,000 stock options shall vest
immediately. For purposes of this Agreement, a “Change of Control” means when:
(i) there is any transaction or series of related transactions (including but
not limited to a merger or reorganization) pursuant to which a person, other
than the Employer, acquires directly or indirectly, the beneficial ownership of
securities issued by the Employer having greater than fifty percent (50%) or
more of the voting power of all of the voting securities issued by the Employer;
or (ii) the Employer consolidates with or merges with or into any person or
sells, assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to any person; or (iii) individuals who on the
Effective Date of the Change of Control of the Company constituted the Board of
Directors of the Company cease for any reason to constitute a majority of such
Board of Directors.

 
TERM
 
The “Initial Term” of this Agreement shall begin on the Effective Date and shall
expire on the first (1st) anniversary of the date hereof, unless sooner
terminated in accordance with the provisions of this Agreement. The Initial Term
and each renewal term thereafter shall be automatically renewed for successive
one (1) year periods, unless one of the parties to this Agreement shall have
provided written notice to the other party at least thirty (30) days prior to
the expiration of the then current term of intent not to renew this Agreement
(each extension period following the Initial Term shall be referred to as a
“Renewal Term”). The Initial Term and all Renewal Term(s), if any, shall be
referred to collectively as the “Term”.
 
TERMINATION OF EMPLOYMENT
 
Termination without Good Reason or Termination for Cause.
 
If, prior to the expiration of the Term, Executive’s employment is terminated by
the Company for “Cause” (as defined below) or if Executive resigns from her
employment hereunder without “Good Reason” (as defined below), Executive shall
be entitled to payment of (A) her Base Salary accrued up to and including the
date of termination or resignation, including any accrued or unused vacation
time, and (B) any unreimbursed expenses. Executive shall also be entitled to all
signing Bonus shares of Restricted Stock that have vested at the time of
termination and stock options that have vested at the time of termination.
Except to the extent required by the terms of the benefits provided in Section 5
or applicable law, Executive shall have no right under this Agreement or
otherwise to receive any other compensation or to participate in any other plan,
program or arrangement after such termination or resignation of employment with
respect to the year of such termination or resignation or thereafter.

2

--------------------------------------------------------------------------------



Termination for “Good Reason” shall mean a termination by Executive of her
employment if, without Executive’s consent, any of the following events occurs;
(a) a decision by the Employer to terminate its business and liquidate its
assets; (b) the Employer makes a general assignment for the benefit of
creditors, files a voluntary bankruptcy petition, files a petition or answer
seeking a reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any law, there shall have been filed any
petition or application for the involuntary bankruptcy of the Employer, or other
similar proceeding, in which an order for relief is entered or which remains
undismissed for a period of sixty (60) days or more, or the Employer seeks,
consents to, or acquiesces in the appointment of a trustee, receiver, or
liquidator of the Employer or any material party of its assets; (d) there are
material reductions in the Executive’s duties and responsibilities without her
written consent or a demotion from the position of CFO; (e) the Company
materially breaches this Agreement; (f) a five percent (5%) reduction in the
Executive’s Base Salary (not including bonus or incentive compensation), other
than any such reduction which is part of, and generally consistent with, a
general reduction of officers’ salaries; (g) a material reduction by the
Employer in the kind or level of employee benefits (other than salary and
incentive compensation bonus) to which the Executive is entitled immediately
prior to such reduction with the result that the Executive’s overall benefits
package (other than salary and incentive compensation/bonus) is substantially
reduced (other than any such reduction applicable to officers of the Employer
generally); failure by the Employer to honor any of its material obligations
under this Agreement; or (h) the Executive is required to relocate outside the
Sacramento area.
 
Termination for “Cause” shall mean a termination of Executive’s employment with
the Company because of (A) a plea of not guilty or nolo contendere, or
conviction for, the commission of a felony offense by Executive, (B) the
involvement by Executive as a party to any litigation or regulatory proceeding
or in any other circumstance known to the general public that, in the good faith
determination of the Board of Directors of the Company, is reasonably certain to
subject Executive, the Company or its affiliates to disrepute, ridicule,
contempt or scandal or that is reasonably certain to reflect unfavorably upon
the reputation of Executive, the Company or its affiliates or the Company’s
products or technologies, except that this subsection (iii)(B) does not apply to
claims that Executive may bring against the Company that are protected by law;
(C) the willful failure to perform in any material respect Executive’s duties;
(D) an intentional act of fraud, embezzlement, theft or a dishonest act against
the Company or its affiliates; (E) a material breach by Executive of the terms
and provisions of the Agreement; or (F) a violation by Executive of a fiduciary
duty or duty of loyalty to the Company. The Executive’s employment shall in no
event be considered to have been terminated by the Employer for Cause if such
termination took place merely as a result of (i) bad judgment or negligence,
(ii) any act or omission without intent of gaining therefrom directly or
indirectly a profit to which the Executive was not legally entitled, (iii) any
act or omission believed in good faith to have been in or not opposed to the
interest of the Employer or (iv) any act or omission in respect of which a
determination is made that the Executive met the applicable standard of conduct
prescribed for indemnification or reimbursement or payment of expenses under the
Certificate of Incorporation of the Company, under this Agreement or the laws of
the State of California, in each case as in effect at the time of such act or
omission
 
Termination by Executive of her employment for Good Reason shall be communicated
by delivery to the Company of a written notice from the Executive stating that
Executive is terminating the employment for Good Reason, specifying the
particulars thereof and the effective date of such termination. In the event of
a termination for Good Reason under Section 4(a)(ii), the Company shall have
thirty (30) days from the date of receipt of such notice to effect a cure of the
actions constituting Good Reason. Upon a cure or correction thereof within such
thirty (30) day cure period by the Company to the reasonable satisfaction of
Executive, the action shall no longer constitute Good Reason for purposes of
this Agreement.

3

--------------------------------------------------------------------------------



Termination of Executive’s employment for Cause shall be communicated by
delivery to Executive of a written notice from the Company stating that
Executive will be terminated for Cause, specifying the particulars thereof and
the effective date of such termination. In the event of a termination for Cause
under Section 4(a)(iii)(E) or (F), Executive shall have thirty (30) days from
the date of receipt of such notice to effect a cure of the actions constituting
Cause. Upon a cure or correction thereof within such thirty (30) day cure period
by Executive to the reasonable satisfaction of the Company, the action shall no
longer constitute Cause for purposes of this Agreement. Executive shall not be
entitled to a cure period for a repeated breach of the same Section of this
Agreement.
 
The date of a resignation by Executive shall be the date specified in a written
notice of resignation from Executive to the Company, provided that, Executive
shall provide at least thirty (30) days’ advance written notice of her
termination for Good Reason under Section 4(a)(ii).
 
Payments Upon a Termination Without Cause or Termination with Good Reason. If,
prior to the expiration of the Term, the Company terminates Executive’s
employment for any reason other than Disability, Death or Cause (such
termination or resignation being hereinafter referred to as “Termination Without
Cause”) or after the first Renewal Term, the Company allows this Agreement to
expire and thereafter terminates Executive without Cause or Employee terminates
her employment for “Good Reason”, Executive shall be entitled to (A) 
continuation of benefits for the remainder of the Initial Term or the then
current Renewal Term, if any, (B) payment of any unreimbursed expenses, and (C)
subject to Executive’s execution and delivery of a release in the form then
deemed appropriate by the Company, severance consisting of continuation of her
Base Salary, at the rate in effect on the date of Termination Without Cause, for
six (6) months following the date of the Termination Without Cause.
Notwithstanding the above, if the Executive’s contract is renewed after the
first anniversary date of the date hereof, the Executive’s severance consisting
of the continuation of her Base Salary, shall increase from six (6) months to
twelve (12) months, with the same terms and conditions provided for herein. The
date of termination of employment for Termination Without Cause shall be the
date specified in the written notice of termination provided by the Company to
Executive. Executive shall also be entitled to all of the Signing Bonus shares
of Restricted Stock as if employed for over three (3) years as provided in
Section 2(c), her pro-rata share of her cash bonus and if such Termination
Without Cause occurs after May 1, 2011, vesting of all stock options as if
Executive had been employed for over five (5) years as provided in Section 2(d).
Except as specifically set forth above, Executive covenants and agrees that she
shall not be entitled to any other form of severance benefits from the Company,
including, without limitation, benefits otherwise payable under the Company’s
regular severance policies, if any, in the event her employment ends for any
reason and, except with respect to obligations of the Company expressly provided
for herein, Executive unconditionally releases the Company and its subsidiaries
and affiliates, and their respective directors, officers, employees and
stockholders, or any of them, from any and all claims, liabilities, or
obligations under any severance arrangements of the Company or any of its
subsidiaries or affiliates.

4

--------------------------------------------------------------------------------



Termination due to Disability. In the event of Executive’s Disability, the
Company shall be entitled to terminate her employment. In the case that the
Company terminates Executive’s employment due to Disability, Executive shall be
entitled to her Base Salary, including any accrued but unused vacation time, up
to and including the date of termination as well as any unpaid expense
reimbursements. In addition, Executive shall also be entitled to all Signing
Bonus shares of Restricted Stock that have vested at the time of termination,
stock options that have vested at the time of termination and a pro-rata share
of her cash bonus. As used in this Section 4(c), the term “Disability” shall
mean the Company’s determination that due to physical or mental illness or
incapacity, whether total or partial, Executive is substantially unable (with or
without a reasonable accommodation) to perform her duties hereunder for a period
of thirty (30) consecutive days or shorter periods aggregating sixty (60) days
during any period of one hundred eighty (180) consecutive days.
Death. This Agreement shall terminate automatically on Executive’s death. Any
Base Salary, including any accrued but unused vacation time, earned by Executive
for services rendered prior to Executive’s death and any unpaid expense
reimbursements shall be paid. In addition, all Signing Bonus shares of
Restricted Stock that have vested at the time of death, stock options that have
vested at the time of death and a pro-rata share of Executive’s cash bonus. Such
payments will be paid to and such stock and options tendered to Executive’s
surviving spouse, of if Executive does not leave a surviving spouse, to
Executive’s estate. No other benefits shall be payable to Executive’s estate or
heirs pursuant to this Agreement, but amounts may be payable pursuant to any
life insurance or other benefit plans maintained in whole or in part by the
Company for the benefit of Executive, her estate or heirs.
Timing of Payments. Notwithstanding any other provision with respect to the
timing of payments under this Section 4, if, at the time of Executive’s
termination, Executive is deemed to be a “specified employee” (within the
meaning of Section 409A of the Internal Revenue Code (the “Code”), and any
successor statute, regulation and guidance thereto) of the Company, then only to
the extent necessary to comply with the requirements of Section 409A of the
Code, any payments to which Executive may become entitled under this Section 4
which are subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first (1st) business day of the seventh
(7th) month following the termination of Executive’s employment with the
Company, at which time Executive shall be paid an aggregate amount equal to six
(6) months of payments otherwise due to Executive under the terms of this
Section 4. After the first business day of the seventh (7th) month following the
termination of Executive’s employment and continuing each month thereafter,
Executive shall be paid the regular payments otherwise due to Executive in
accordance with the terms of the applicable provision of Section 4.
BENEFITS
 
Executive will be entitled to participate in all employee benefit plans which
may be instituted by the Company in its sole discretion, subject to
restrictions. The foregoing shall not be construed to limit the ability of the
Company to amend, modify or terminate any such benefit plans, policies or
programs at any time and from time to time.

5

--------------------------------------------------------------------------------



Executive’s vacation is to accrue on a pro-rata basis as required by California
law and to be taken in accordance with Company’s standard vacation policies.
Unused vacation shall accrue in accordance with then-current Company policies.
The Company’s paid holidays are in addition to the above-referenced vacation
time.
In addition to the compensation and benefits provided above, the Company shall,
upon receipt of appropriate documentation, reimburse Executive for her
reasonable and pre-approved travel, lodging, entertainment, promotion, and other
ordinary and necessary business expenses consistent with the Company’s policies.
No expense or reimbursement under this Section 5 shall be “grossed up” or
increased to take into account any tax liability incurred by Executive as a
result of such payment or reimbursement.
CONFIDENTIALITY AND NON-DISCLOSURE
 
Inventions. The Company shall own all right, title and interest (including
patient rights, copyrights, trade secret rights, mask work rights, trademark
rights, and all other intellectual and industrial property rights of any sort
throughout the world) relating to any and all proprietary software and
inventions (whether or not patentable), works of authorship, mask works,
designations, designs, know-how, ideas and information made or conceived or
reduced to practice, in whole or in part, by Company or Executive prior to and
during the Term of this Agreement in connection with or relating to the
Company’s business (collectively, “Inventions”) and Executive will promptly
disclose and provide all Inventions to the Company. All Inventions are work made
for hire to the extent allowed by law and, in addition, Executive hereby makes
all assignments necessary to accomplish the foregoing ownership. Executive shall
further assist the Company, and execute any documents requested by the Company,
at the Company’s expense, to further evidence, record and perfect such
assignments, and to perfect, obtain, maintain, enforce, and defend any rights
assigned. By signing this Agreement, Executive acknowledges that she has been
informed and advised of California Labor Code section 2870 relating to the
assignment of inventions as set forth in the “Notice” attached as Exhibit “A” to
this Agreement.
Proprietary Information. Executive agrees that all Inventions, and all other
business, technical and financial information (including, without limitation,
the identity of and information relating to customers or employees), the Company
or Executive develops, learns or obtains prior to and during the term hereof
that relate to the Company or the business or anticipated business of Company or
that are received by or for the Company in confidence, which is not information
in the public domain, constitute “Proprietary Information.” Executive will hold
in confidence and not disclose or, except in performing hereunder, use any
Proprietary Information. Upon termination and as otherwise requested by the
Company, Executive will promptly return to the Company all items and copies
containing or embodying Proprietary Information, including, but not limited to,
any copies of documents, computer print-outs, computer tapes, floppy disks, CD
ROMS, etc., in any form, format or manner whatsoever. Executive also recognizes
and agrees that Executive has no expectation of privacy with respect to the
Company’s telecommunications, networking or information processing systems
(including, without limitation, stored computer files, e-mail messages and voice
messages) and that Executive’s activity, and any files or messages, on or using
any of those systems may be monitored at any time without notice.

6

--------------------------------------------------------------------------------



Confidential Information. The parties acknowledge that during the Term,
Executive will perform essential services for the Company, its employees and
shareholders, and for customers of the Company. Therefore, Executive will be
given an opportunity to meet, work with and develop close working relationships
with the Company’s clients and customers on a first-hand basis and will gain
valuable insight as to the clients’ operations, personnel and need for services.
In addition, Executive will have access to, and be required to work with, a
considerable amount of the Company’s Proprietary Information. All business
practices, techniques or processes that (i) derive independent economic value,
actual or potential from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy, are confidential (
the “Confidential Information”) and/or Proprietary. This includes, but is not
limited to information concerning the Company’s intellectual property (including
proprietary software), methods of operation, financial information, strategic
planning, operational budgets and strategies, payroll data, management systems
programs, computer systems, marketing plans and strategies, merger and
acquisition strategies, customer lists, customer contracts, files, letters,
memoranda, reports, records, data, employee lists, salary information, training
manuals, and other materials and business information of a similar nature,
including information about the Company itself, which Executive acknowledges and
agrees has been compiled by the Company’s expenditure of a great amount of time,
money and effort, and that contains detailed information that could not be
created independently from public sources. Further, all data, spreadsheets,
reports, records, know-how, verbal communication, proprietary and technical
information and/or other confidential materials of a similar kind transmitted by
the Company to Executive are also Confidential and/or Proprietary Information.
All Confidential and Proprietary Information is considered highly sensitive and
strictly confidential. Executive agrees that at all times during the term of
this Agreement and after the termination of employment with the Company for as
long as such information remains non-public information, Executive shall (i)
hold in confidence and refrain from disclosing to any other party all
Confidential and Proprietary Information, whether written or oral, tangible or
intangible, concerning the Company and its business and operations unless such
disclosure is accompanied by a non-disclosure agreement executed by the Company
with the party to whom such Confidential Information is provided, (ii) use the
Confidential Information solely in connection with her employment with the
Company and for no other purpose, (iii) take all precautions necessary to ensure
that the Confidential and Proprietary Information shall not be, or be permitted
to be, shown, copied or disclosed to third parties, without the prior written
consent of the Company, (iv) observe all security policies implemented by the
Company from time to time with respect to the Confidential and Proprietary
Information, and (v) not use or disclose, directly or indirectly, as an
individual or as a partner, joint venturer, employee, agent, salesman,
contractor, officer, director or otherwise, for the benefit of himself or
herself or any other person, partnership, firm, corporation, association or
other legal entity, any Confidential or Proprietary Information, unless
expressly permitted by this Agreement. Executive agrees that protection of the
Company’s Confidential and Proprietary Information constitutes a legitimate
business interest justifying the restrictive covenants contained herein.
Executive further agrees that the restrictive covenants contained herein are
reasonably necessary to protect the Company’s legitimate business interest in
preserving its Confidential and Proprietary Information.

7

--------------------------------------------------------------------------------



In the event that Executive is ordered to disclose any Confidential or
Proprietary Information, whether in a legal or regulatory proceeding or
otherwise, Executive shall provide the Company with prompt notice of such
request or order so that the Company may seek to prevent disclosure prior to the
required disclosure.
Executive acknowledges that the Confidential and Proprietary Information is of
value to the Company by providing it with a competitive advantage over its
competitors, is not generally known to competitors of the Company, and is not
intended by the Company for general dissemination. Executive acknowledges that
the Confidential and Proprietary Information derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of reasonable efforts to maintain
its secrecy. Therefore, the Parties agree that all confidential and Proprietary
Information under this Agreement constitutes trade secrets of the Company.
NON-SOLICITATION
 
Executive agrees and acknowledges that, during her employment and for a period
of one year following the termination of this Agreement (the “Non-Solicitation
Restrictive Period”), she will not, directly or indirectly, in one or a series
of transactions, as an individual or as a partner, joint venturer, employee,
agent, salesperson, contractor, officer, director or otherwise, for the benefit
of herself or any other person, partnership, firm, corporation, association or
other legal entity, use any confidential trade secret information of the Company
to unlawfully:
 
solicit or induce any customer, or any prospective customer, of the Company to
patronize or do business with any business directly or indirectly in competition
with the businesses conducted by the Company in any market in which the Company
does business; or
 
canvass, or solicit from any customer, or any prospective customer, of the
Company any such business relationship that is in competition with the Company;
or
 
request or advise any customer or vendor, or any prospective customer or vendor,
of the Company to withdraw, curtail or cancel any such customer’s or vendor’s
business with the Company; or
 
recruit, solicit or otherwise induce or influence any proprietor, partner,
stockholder, lender, director, officer, employee, sales agent, joint venturer,
investor, lessor, supplier, customer, agent, representative or any other person
which has a business relationship with the Company to discontinue, reduce or
modify such employment, agency or business relationship with the Company; or
 
solicit or seek to employ or retain any person or agent who is then (or was at
any time within twelve (12) months prior to the date Executive or such entity
employs or seeks to employ such person) employed or retained by the Company.
 
Notwithstanding the foregoing restricted unlawful conduct the parties agree that
Executive may issue a general notification to customers upon the termination of
the Agreement advising them of such termination and providing them with
Executive’s contact information.

8

--------------------------------------------------------------------------------



If Executive violates Executive’s obligations under this Section 7(a), then the
time periods hereunder shall be extended by the period of time equal to that
period beginning when the activities constituting such violation commenced and
ending when the activities constituting such violation terminated.

9

--------------------------------------------------------------------------------



Devotion to Employment. Executive shall devote substantially all of Executive’s
business time and best efforts to the performance of Executive’s duties on
behalf of the Company. During the Term, Executive shall not at any time or place
or to any extent whatsoever, either directly or indirectly, without the express
written consent of the Company (which consent can be withheld in the sole and
absolute discretion of the Company), engage in any outside employment, or in any
activity competitive with or adverse to Company’s business, practice or affairs,
whether alone or as partner, member, officer, director, employee, shareholder of
any corporation or as a trustee, fiduciary, consultant or other representative.
This is not intended to prohibit Executive from engaging in nonprofessional
activities such as personal investments or conducting to a reasonable extent
private business affairs, as long as they do not conflict the with the Company
as determined by the Company. Participation to a reasonable extent in civic,
social or community activities is encouraged.
Competing Business. During the Term, Executive shall not, directly or
indirectly, (including, without limitation, as a partner, member, director,
officer or employee of, or lender or consultant to, any other personal entity,
or shareholder (other than as the holder of less than five percent (5%) of the
stock of a corporation the securities of which are traded on a national
securities exchange or in the over-the-counter market)), for Executive, or on
behalf of, or in conjunction with, any other person(s), company, partnership,
corporation, or governmental entity, in any manner whatsoever, or in any other
capacity, within, into or from the Restricted Territory (as defined below)
engage or cause others to engage in the same or similar business as the Company
and its subsidiaries affiliates or parent corporation or any aspect thereof,
unless first authorized in writing by the Company, which authorization may be
withheld in the sole and absolute discretion of Company. For purposes of this
Section 7(c), the term “Restricted Territory” shall mean any geographical
service area where the Company or any of its subsidiaries, affiliates or parent
corporation is engaged in business sells products or performs services or has
devoted resources to attempt to engage in business at any time, prior to the
termination or at the time of termination or expiration. If Executive violates
Executive’s obligations under this Section 7, then the time periods hereunder
shall be extended by the period of time equal to that period beginning when the
activities constituting such violation commenced and ending when the activities
constituting such violation terminated.
Judicial Amendment. If the scope of any provision of this Section 7 is found by
a court of competent jurisdiction to be too broad to permit enforcement to its
full extent, then such provision shall be enforced to the maximum extent
permitted by law. The parties agree that the scope of any provision of this
Agreement may be modified by a judge in any proceeding to enforce this
Agreement, so that such provision can be enforced to the maximum extent
permitted by law. If any provision of this Agreement is found to be invalid or
unenforceable for any reason, it shall not affect the validity of the remaining
provisions of this Agreement.
INJUNCTIVE RELIEF AND DAMAGES
 
Injunction. Executive acknowledges and agrees that a breach of Section 6 or 7
will cause immediate and irreparable injury and damage to the Company and that,
upon a breach of Section 6 or 7, the Company cannot be made whole or have its
interests completely protected solely by a monetary award of damages.
Accordingly, Executive agrees that, if she breaches or threatens to breach any
of the terms of Section 6 or 7, the Company shall be entitled to the issuance of
a temporary and/or permanent injunction by any court of competent jurisdiction
without the posting of any bond enjoining him from such unauthorized disclosure.
The terms of Section 6 and 7 will survive the termination or expiration of this
Agreement.

10

--------------------------------------------------------------------------------



Termination of Options. In addition to the foregoing and any other remedies that
the Company may have, Executive acknowledges and agrees that, if Executive
breaches Section 6 or 7 of this Agreement, the Company shall have the right in
its sole discretion to terminate any and all of Executive’s granted and vested
Company stock options.
Additional Remedies. The foregoing remedies are in addition to any other rights
or remedies available to the Company.
Attorney’s Fees. In the event Executive breaches or threatens to breach any of
the terms of Section 6 or 7 of this Agreement, the Company shall be entitled to
recover the actual attorneys' fees, costs and expenses incurred by the Company
in connection therewith.
INDEMNIFICATION
 
To the fullest extent permitted by applicable law, the Employer agrees to
indemnify, defend and hold the Executive harmless from any and all claims,
actions, costs, expenses, damages and liabilities, including, without
limitation, reasonable attorneys’ fees, hereafter or heretofore arising out of
or in connection with activities of the Employer or its employees, including the
Executive, or other agents in connection with and within the scope of this
Agreement or by reason of the fact that she is or was a director or officer of
the Employer or any affiliate of the Employer. To the fullest extent permitted
by applicable law, the Employer shall advance to the Executive expenses of
defending any such action, claim or proceeding. However, the Employer shall not
indemnify the Executive or defend the Executive against, or hold her harmless
from any claims, damages, expenses or liabilities, including attorneys’ fees,
resulting from unlawful conduct on the part of Executive if, at the time of the
unlawful conduct, the Executive believed the conduct to be unlawful. The duty to
indemnify shall survive the expiration or early termination of this Agreement as
to any claims based on facts or conditions which occurred or are alleged to have
occurred prior to expiration or termination.
 
TAX WITHHOLDING
 
All amounts paid to Executive hereunder shall be subject to all applicable
federal, state and local wage withholding.
 
REPRESENTATION BY EMPLOYEE
 
Executive represents and warrants that her entering into this Agreement does
not, and that her performance under this Agreement and consummation of the
transactions hereby will not, violate the provisions of any agreement or
instrument to which Executive is a party or any decree, judgment or order to
which Executive is subject, and that this Agreement constitutes a valid and
binding obligation of Executive in accordance with its terms. A breach of this
representation will render all of the Company’s obligations under this Agreement
ab initio.
 
NOTICES
 
Any notice required or permitted to be given by either party under or in
connection with this Agreement shall be in writing and shall be deemed duly
given (i) if personally delivered, (ii) if sent by registered or certified mail,
return receipt requested, or (iii) if sent via facsimile transmission upon
electronic confirmation of receipt thereof during normal business hours; to the
applicable party at the address indicated below:

11

--------------------------------------------------------------------------------





 
If to the Company:
Global Med Technologies, Inc.
12600 West Colfax Avenue
Suite C-420
Lakewood CO 80215-3734
 
Attention:
Michael I. Ruxin, M.D.,
   
Chairman and CEO
 
Fax:
(303) 238-3368
     
With a copy to:
K&L Gates LLP
200 S. Biscayne Blvd., Suite 3900
Miami, FL 33131
 
Attention:
Clayton E. Parker, Esq.
 
Fax:
(305) 358-7095
     
If to Executive:
15353 Clementia Circle
Rancho Murieta, CA 95683
 
Attention:
Karen Davis
 
Fax:
(636) 229-0407
     
With a copy to:
MURPHY AUSTIN ADAMS SCHOENFELD LLP
304 “S” Street
Sacramento, CA 95811
 
Attention:
Dennis R. Murphy
 
Fax:
(916) 503-4000

 
or, to such other address as shall be designated by such party in a written
notice to the other party pursuant to the provisions of this Section 12. All
such notices, requests, demands and other communications shall be effective when
sent.
 
WAIVER
 
This Agreement constitutes the entire agreement between the parties as to the
subject matter hereof. Accordingly, there are no side agreements or verbal
agreements other than those that are stated in this document. Any amendment,
modification or change in said Agreements must be done so in writing and signed
by both parties.
 
ASSIGNMENT
 
Neither party shall assign or transfer its rights, or delegate its obligations
under this Agreement to a third party without prior written approval of the
other party.
SEVERABILITY
 
In the event a court or judge declares that any provision of this Agreement is
invalid or unenforceable, it shall not affect or invalidate any of the remaining
provisions. Further, the court shall have the authority to re-write that portion
of the Agreement it deems unenforceable, to make it enforceable.

12

--------------------------------------------------------------------------------



GOVERNING LAW
 
The laws of the State of California shall govern the interpretation and
application of all of the provisions of this Agreement.

13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective on the date set forth above.
 
THE COMPANY:
 
EXECUTIVE:
GLOBAL MED TECHNOLOGIES, INC.
           
By:
/s/Michael I. Ruxin, M.D.
 
/S/ Karen Davis
Name:
Michael I. Ruxin
 
Karen Davis, Individually
Title:
CEO
   


14

--------------------------------------------------------------------------------



EXHIBIT A


NOTIFICATION REGARDING CERTAIN
EXCLUSIONS FROM INVENTION ASSIGNMENTS
(California Employees)


THIS IS TO NOTIFY you in accordance with Sections 2870 and 2872 of the
California Labor Code that the invention assignment agreement between you and
the Company does not require you to assign or offer to assign to the Company any
invention that you developed entirely on your own time without using the
Company’s equipment, supplies, facilities or trade secret information, except
for those inventions that either:
 
1. Relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or
 
2. Result from any work performed by you for the Company.
 
To the extent a provision in your employment agreement purports to require you
to assign an invention otherwise excluded from being required to be assigned
pursuant to the preceding paragraph, the provision is against the public policy
of the State of California and is unenforceable.
 
This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.
 
The employee bears the burden of proving that an invention created by the
employee should be excluded from the invention assignment agreement.
 
I ACKNOWLEDGE RECEIPT of a copy of this notification.
 
By:
/S/Karen Davis
 
Karen Davis
Date:  
November 3, 2008


--------------------------------------------------------------------------------

